(_"~.

Case 1:17-cr-OOOl7-CKK Document 226 Filed 11/20/18 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA ) CRIMINAL NO.: 17-cr-00017-1 (CKK)
)
v. )
)
YOSSI AvITAN, )
Defendant. §
STATEMENT OF THE OFFENSE
Pursuant to Fed. R. Cr. P. ll, defendant YOSSI AVITAN agrees and stipulates as follows:
Background Regardino Monev Transmitting Businesses and a Hawala Network
l. A “hawala” is an alternative money transmitting business conducted by brokers
known as “hawaladars” that operates outside of the traditional banking and financial systems and is
premised on relationships of mutual trust. The hallmark of a hawala is the transfer and receipt of the
value of currency for a fee without its actual physical movement
2. ln its most basic form, a hawala network involves at least two hawaladars. A
customer approaches a hawaladar and gives the hawaladar a sum of money to be transferred to the
beneficiary in another city/country. The hawaladar then contacts a hawaladar in the recipient
city/country, instructs this individual to deliver equivalent funds, minus a fee, to the beneficiary, and
promises to settle the debt between the two hawaladars at a later time. The hawaladar in the recipient
city/country then contacts the beneficiary, confirms that the beneficiary is expecting the funds, and
the funds are delivered to the beneficiary. The beneficiary/recipient of the funds typically receives
the funds without producing identity documents
3. In a hawala system there is no recorded agreement or written contract for the
transaction and no legal means of reclamation Rather, the deal is secured by the trust between the

parties which is often forged through familial, ethnic, religious, regional, and/or cultural bonds, and

which undergirds the “honor system” that the hawala requires Typically, a hawala network is quite

Case 1:17-cr-OOOl7-CKK Document 226 Filed 11/20/18 Page 2 of 8

extensive, involving the transfer of many types of currencies between various hawaladars in different
cities/countries and across different continents, with the value of the money moving in a variety of
directions from one city/country to another. In addition, hawaladars in the same country often “pool”
together bulk currency to effectuate an “order” from another hawaladar if the amounts they
individually possess are insufficient to satisfy an order.

4. Each time a hawladar gives payment instructions and a transaction occurs, a debt is
created. Hawaladars typically maintain a running tally or balance sheet and settle their debts vis-a-vis
one another on a regular basis. Money inflows and outflows are generally kept in relative balance
with respect to the total amount of money each hawaladar puts into the network. Settlement between
hawaladars can occur in several ways. Mostly, settlement occurs through monetary value being
placed upon the “books” of a given hawaladar in either the hawaladar’s home country or in another
country designated by the hawaladar.

5. Hawala networks engage in monetary transactions where the source of the money is
legitimate and monetary transactions where the source of the money is illegitimate

facts Releva_u_lt to Defendant’s Crimim_ll Conduct

6. Defendant YOSSI AVITAN (“defendant” or “AVITAN”) was born in Israel and was
a resident of the United States.

7. Co-conspirator ITZHAK SALAMA was born in Israel and was a resident of the
United.

8. Co-conspirator GOLAN CHKECHKOV was born in Israel, and was a naturalized
citizen and resident of the United States

9. Co-conspirator MOSHE AMIR was born in Israel and was a resident of the United
States.

lO. Co-conspirator MICHAEL ADMON was born in Israel and was a resident of the

United States.

Case 1:17-cr-OOOl7-CKK Document 226 Filed 11/20/18 Page 3 of 8

ll. Co-conspirator HAVIV ARAZI was born in Syria and was a citizen of Israel and a
resident of the United States.

l2. “Person A” was born in Israel and was a resident of Israel.

l3. “Person B” was born in Hun ary and was a resident of Hungary.

25 .P D@` 4¢,~

l4. From on or about June/l’l, 2015, to on or about April 6, 2016, defendant YOSSI
AVITAN, together with others known and unknown to the United States, including ITZHAK
SALAMA, GOLAN CHKECHKOV, MICHAEL ADMON, and MOSHE AMIR, were in the
business of transmitting funds on behalf of the public in interstate and foreign commerce without the
applicable State license from the District of Columbia, New York, California, and elsewhere, and
without having registered as a money transmitting business with the federal government, specifically,
the Department of the Treasury.

15. Defendant AVITAN and his co-conspirators participated in a hawala network in
order to obtain money by charging a fee for providing money transmitting services to the public in
interstate and foreign commerce. Some members of the hawala network were located inside and
outside of the United States.

l6. At all times relevant to the Information, AVITAN was not an agent or employee of a
registered or licensed money transmitting business.

l7. At all times relevant to the Information, AVITAN was a resident of Florida and was
in partnership with SALAMA in a mineral business. M~

\'/'\mc )(~"I , /,e/»v

18. Since at least-janklow 2015, defendant AVITAN communicated with SALAMA, and
AMIR regarding the money transmitting business and specifically discussed the delivery and pick-up
of cash and/or wires of funds for the purpose of conducting monetary transactions on behalf of other
individuals.

l9. Defendant AVITAN and his co-conspirators operated their money transmitting

business by, among other things, not having a “brick and mortar” business for money transmitting,

3

  

Case 1:17-cr-OOOl7-CK'K Document 226 Filed 11/20/18 Page 4 of 8

making anonymous arrangements for monetary transactions, conducting monetary transactions on the
street, accepting and delivering cash funds in plastic bags with no corresponding documentation, and
failing to file Currency Transaction Reports (“CTRs”) with the Department of the Treasury.

20. At all times relevant to the Information, defendant AVITAN decided whether to
participate in a particular monetary transaction related to the hawala network. Defendant AVITAN
also determined when money could be picked-up from him and/or delivered to him and transmitted
through the hawala network on behalf of various individuals

21 . At all times relevant to the Information, defendant AVITAN communicated with
customers of the hawala network, coordinated monetary transactions with other members of the
hawala network, arranged for the pick-up and/or delivery of cash. Defendant AVITAN’s role in the
hawala network was to arrange for the receipt and/or delivery of money on behalf of other
individuals Defendant AVITAN received a fee for conducting the monetary transactions

22. At all times relevant to the Information, defendant AVITAN operated the money
transmitting business using cash transmissions to transfer money on behalf of other individuals As
part of the money transmitting business, AVITANconducted more than one monetary transactions on
behalf of others in which he charged a fee for his money transmitting services

Undercover Transactions
23. On June 15, 2015, PERSON B met with CHKECHKOV outside of a specific address

on Eastern Parkway, Brooklyn, New York. PERSON B gave CHKECHKOV a bag containing

$50,000 in cash for the purpose of transferring the money to another individual in the United

Kingdom.

  
     
 

    

24. e 16, 2015 a 5, 20l 5, PERSON A communicated with §§

defendant AVITAN an of the $50,000 from the hawala

    
 
 

e arrangements fort e

network.

Case 1:17-cr-OOOl7-CKK Document 226 Filed 11/20/18 Page 5 of 8

25. On June 25, 2015, defendant AVITAN directed PERSON A to pick up the funds
in Brooklyn, New York. PERSON A picked up $47,000 in cash from ADMON at his business
located on 52nd Street in Brooklyn, New York.

Transaction No. 3

26. On August 31, 2015, PERSON A met with SALAMA and handed SALAMA
$120,000 in cash for delivery through the hawala network.

27. While together, SALAMA and PERSON A discussed a number of things, including
SALAMA’s partnership with AVITAN in a mineral business in Nevada. SALAMA stated, “l am
with him [AVITAN]. The big boy sits there, in Miami . . . We are generally in minerals . . .
mining, mining, mining . . . Nevada.”

28. During their discussion on August 31, 2015, SALAMA also told PERSON A about
his and AVITAN’s ability to transfer money to various cities, and the possibility of conducting filture
monetary transactions, including in Washington, D.C. SALAMA stated, “He [AVITAN] is strong on
papers . . . Very strong, he [has been doing it for] many years . . . .” PERSON A asked, “Where
is he taking from?” SALAMA replied, “The strongest is in New York and Miami.” Later is the
conversation, SALAMA stated that, “Yes, DC is problematic for us . . . Miami, perfect; New
York, perfect, perfect. . . Here, half, sometimes, there is[,] sometimes there isn’t. Sometimes it’s
possible, sometimes, it’s not.” PERSON A then asked, “Where else? That you know about?”
SALAMA responded, “J ust here in the States[] or in Europe, anywhere.”

29. On September 3, 2015 , defendant AVITAN told PERSON A that he could get
around $53,000 in cash to PERSON A in Atlanta or Washington, D.C. and that the balanced
would be wired. Defendant AVITAN and PERSON A scheduled the delivery of cash to
PERSON A in Washington, D.C. for September 8, 2015. Defendant AVITAN instructed

PERSON A to call him around noon on September 7, 2015, to confirm the delivery time.
5

Case 1:17-cr-OOOl7-CKK Document 226 Filed 11/20/18 Page 6 of 8

30. On September 7, 2015, PERSON A called defendant AVITAN, who gave
PERSON A a telephone number for ARAZI.

31. On or about September 8, 2015, ARAZI drove from Brooklyn, New York to
Washington, D.C., to deliver $53,000 in cash to Person A.

32. On or about September 8, 2015, Person A, who was in Washington, D.C. at the
time, received a text from ARAZI concerning the delivery of cash by ARAZI to Person A in
Washington, D.C.

33. On or about September 8, 2015, ARAZI picked up PERSONA A in Washington,
D.C. and then they drove together a few blocks to another location in Washington, D.C. ARAZI
gave Person A a plastic bag and $53,000 in cash.

34. Between on or about November 3, 2015 and April 6, 2016, defendant AVITAN
communicated with PERSON A more than once about moving money on behalf of others
through the hawala network, including meeting with PERSON A, in Miami, Florida, along with
SALAMA and AMIR.

35. Defendant AVITAN affirmatively states that he has no information, evidence, or
knowledge that his co-conspirators SALAMA, CHKECHKOV, ADMON, AMIR, and ARAZI were
not involved in a conspiracy to operate an unlicensed money transmitting business on behalf of
others and to contradict these facts

36. On or about sometime in 2015, ARAZI received $15,000 in New York and was asked
by AMIR, on behalf of defendant AVITAN, to deliver the money in Washington, D.C. to a woman
who had connections to someone in a foreign government

37. This proffer of evidence is not intended to constitute a complete statement of all facts

known by defendant AVITAN, but is a minimum statement of facts intended to provide the

Case 1:17-cr-OOOl7-CKK Document 226 Filed 11/20/18 Page 7 of 8

necessary factual predicate for the guilty plea. The limited purpose of this proffer is to demonstrate

that there exists a sufficient legal basis for defendant’s plea of guilty to the charged crime.

BY:

Respectfully submitted,

JESSIE K. LIU

United States Attomey for the Di ` t of C lu `
_/s/_Diane G. Lucas j

DIANE G. LUCAS, D.C. Bar. No. 443610
DAVID B. KENT, D.C. Bar No. 482850
Assistant United States Attorneys

555 4th Street, N.W.

Washington, D.C. 20530

(202) 252-7724 (Lucas)

(202) 272-7762 (Kent)

Diane.Lucas@usdoj . gov
David .Kent@usdoj , gov

Case 1:17-cr-OOOl7-CKK Document 226 Filed 11/20/18 Page 8 of 8

DEFENDANT’S ACCEPTANCE

l have read every word of this Statement of Offense. Pursuant to Fed. R. Cr. P. ll, after
consulting with my attorney, l agree and stipulate to this Statement of Offense, and declare under
penalty of perjury that it is true and correct.

Date: 4239;/? x n

YOSSI AVITAN
Defendant

l have discussed this Statement of Offense with my client. I concur with his decision to

stipulate to this Statement of Offense.
Date: z é.?¢é; w

Brian McDaniel, Esquire
Attomey for the Defendant

 

 

 

